                                    United States District Court
                                    Eastern District of California
                       Before the Honorable EDMUND F. BRENNAN, JUDGE

                    CRIMINAL MINUTES - EVIDENTIARY HEARING

  UNITED STATES OF AMERICA,                               Time in Court:     1:44

  Plaintiff/Respondent,                                   CASE #: 2:06CR00058 JAM EFB

  v.                                                      DATE: June 2, 2021         TIME: 1:00 P.M.

  JAGDIP SINGH SEKHON and MANJIT KAUR                     Courtroom Deputy: Danielle Weisel
  RAI,
                                                          Court Reporter: Thresha Spencer
  Defendants/Movants.


Appearances for Plaintiff/Respondent:                  Appearances for Defendants/Movants:

Katherine Lydon, Esq. on behalf of Respondent          Erin Radekin, Esq. on behalf of Movant,
Victoria Boesch, Esq. on behalf of Respondent          Jagdip Singh Sekhon, present, out of custody

                                                       Kresta Daly, Esq. on behalf of Movant,
                                                       Manjit Kaur Rai, not present, out of custody

Proceedings: Continued Evidentiary Hearing Re Movants’ Motion for Summary Judgment (Docket #911) (DAY 5)


  1:04 p.m.     Having been continued from May 20, 2021, the Evidentiary Hearing recommenced. All parties
                were again present. The Court conferred with counsel regarding the Motion to Produce Prior
                Statements filed by Counsel Katherine Lydon on May 28, 2021 and the Request Re: Missing
                Witness filed by Counsel Radekin on May 27, 2021.

                The Court denied the Request Re: Missing Witness and found moot the Motion to Produce for
                the reasons stated on the record.

                After further discussion and at the request of Counsel Katherine Lydon, the Court stated it will
                allow the government to provide further briefing regarding Rule 26.2’s applicability to Section
                2255 proceedings.

                A discussion was had regarding the remaining witness testimony. With no objection, the Court
                stated it will allow the government to submit declarations in place of calling witnesses to rebut
                allegations of prosecutorial misconduct.
                                                  Page 1 of 2
1:32 p.m.   Counsel Katherine Lydon stated she intended to call Yu-Wen Oscar. Counsel Erin Radekin and
            Counsel Kresta Daly jointly objected to allowing the testimony of Yu-Wen Oscar.

1:51 p.m.   The Court overruled the joint objection and allowed the testimony of Yu-Wen Oscar to
            proceed.

2:18 p.m.   Respondent’s Witness #1, Yu-Wen Oscar, was sworn by the clerk. Counsel Katherine Lydon
            began her examination.

2:47 p.m.   Counsel Katherine Lydon concluded her examination. Counsel Kresta Daly began her cross-
            examination. [Exhibits Identified: 25 (previously admitted), Rai 30]

2:58 p.m.   Counsel Kresta Daly concluded her cross-examination. Counsel Erin Radekin began her
            cross-examination. [Exhibits Identified: A-40, A-246 (all identified had previously been
            admitted.)]

3:03 p.m.   The court was in recess.

            All parties were again present. Counsel Erin Radekin continued her cross-examination of
            witness Yu-Wen Oscar.

            Counsel Erin Radekin concluded her cross-examination. Counsel Katherine Lydon began her
            redirect examination.

3:03 p.m.   Counsel Erin Radekin concluded her cross-examination. Counsel Katherine Lydon began her
            redirect examination.

3:05 p.m.   Respondent’s Witness #1, Yu-Wen Oscar, was excused.

            The Court discussed the previously set briefing schedule with counsel. Counsel Erin Radekin
            requests more time to submit final briefs. With no objection, the Court ordered both Movants
            and Respondent to file their briefs by June 24, 2021.

            The Court further ordered Counsel Katherine Lydon to submit any additional brief regarding
            Rule 26.2 and to submit rebuttal declarations regarding. The Court directs Movants to file
            responses to this brief and/or declarations within one (1) week of their filing.

3:08 p.m.   The Court stood adjourned on this matter.




                                             Page 2 of 2
